Title: Thomas Boylston Adams to William Smith Shaw, 8 February 1801
From: Adams, Thomas Boylston
To: Shaw, William Smith


				
					Dear William
					Philadelphia 8th: Feby 1801—
				
				I have your letters of 30th: ulto & 3d currt: for which I thank you— The letter, which has so copiously extracted your indignation, not without good cause, did not provoke me, however, in the same degree. I do not see for my part, what other notions of Government, Mr: Jefferson could be expected to entertain— It was because he was known to think in the style of this letter, that the people have rewarded him, as far as they could, with the Chief Magistracy— I know not how far Mr: J——n is sincere in these opinions, but he has been so long in the habit of avowing them, that I suspect he believes himself so— Now, I dont think at all worse, of the writer of this letter, than I did before I saw it. I believe, that it necessarily arises out of our Constitution of Government, that men must lose their honesty, or despair of promotion, to the exclusion of the present incumbent. An elective democratic republic, is of all forms of Government, that which admits the greatest latitude of corruption, and in my opinion, necessarily leads to it. We shall swim in blood before this evil will be corrected—
				I believe rather more than you do, in Mr: Jeffersons observation, as to “the great question, which divides our Citizens,” because I can trace the same consequences from this source of division, as you attribute to a different one— When our Citizens shall try the experiment, as I think they will ere long, of giving a preponderance of power to the Republican branch of our government—then I shall look for all the horrors of Anarchy and uproar— This is my notion of, “the tempestuous sea of liberty—”
				It is reported, on what authority, I know not, that Judge Addison, Mr: Kittera & Joseph Hopkinson are applicants for the Office of

federal judge, should the judiciary Bill pass— Either of these men, in my opinion, would be improper— Hopkinson alone would only not disgrace it. The other two, though strong friends of James Ross, are men of less character than ought to appertain to a judge— The President will do right, in all thin[gs,] I am persuaded, where his information will enable him—
				I am, dear William / Your friend
				
					T B Adams
				
			